Citation Nr: 1620947	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  11-09 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of fracture of the right middle and ring finger with arthritis of the 3rd and 4th PIP joint spaces, currently evaluated as 10 percent disabling.  

2.   Entitlement to an increased rating for residual scar of the right hand status post removal of fibroma mass.

3.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from May 1986 to February 1990.

This matter came before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for arthritis of the 3rd and 4th PIP joint spaces of the right hand and assigned a noncompensable evaluation.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in May 2012.  A transcript of his hearing has been associated with the record.

The Board remanded the appeal in March 2014.  In the remand, the Board concluded that although the issues of entitlement to higher evaluations for residuals of fractures of the right middle and ring fingers and the residual scar from removal of a fibroma mass were not initially claimed or perfected for appeal, they were relevant and intertwined with the issue of entitlement to a higher evaluation for arthritis of the 3rd and 4th PIP joint spaces of the right hand.  Thus, the Board took jurisdiction over the issues not initially claimed and perfected on appeal.

While the appeal was in remand status, the RO issued a rating decision in October 2015.  Therein, it determined that assignment of service connection for the 3rd and 4th PIP joint spaces of the right hand constituted clear and unmistakable error, as the disability could not be rated separately from the already service-connected right middle and ring finger fracture residuals.  The RO therefore combined the two conditions causing symptoms in the Veteran's right hand into one evaluation that best represented the nature and severity of the current disability.  The Board has therefore listed the issue above to reflect this change.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his May 2012 hearing, the Veteran raised the issue of entitlement to a TDIU, stating that his right hand disability affected his employability.  In the March 2014 remand, the Board directed that a VA examination be conducted, to include obtaining an opinion regarding the effect of the right hand disability on the Veteran's occupational functioning.  During a November 2015 examination, the examiner stated only that the Veteran had decreased strength and grip.  He did not provide a discussion of how these findings impacted the Veteran's occupational functioning.  The Board is obligated by law to ensure that the AOJ complies with its directives, as well as those of the U.S. Court of Appeals for Veterans Claims (Court).  The Court has stated that such compliance is not discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the examiner must be asked to provide a discussion of the impact of the Veteran's right hand disability on his occupational functioning.  

Because the examination directed herein will provide information on the current severity of the Veteran's right hand disability, the Board concludes that the issues of entitlement to higher evaluations for those disabilities are inextricably intertwined with the issue of entitlement to a TDIU, and must be readjudicated following completion of the development directed below.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of his service-connected right hand disability.  

Following review of the record (and examination of the Veteran if deemed necessary), the examiner should comment on the Veteran's current level of social and occupational impairment due to his service-connected right hand disability.  Specifically, the examiner should address the functional effects caused by his service-connected right hand disability, including the effects on daily living, if any.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the examiner's report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




